REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-18 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The closest prior art Chung et al (U.S. PG Pub 2014/0100034 A1) which discloses a system/method for incorporating online user generated media content into an interactive video gaming environment. However, Chung singularly or in combination fails to disclose the recited feature:
As per claims 1 and 9 “transmitting data associated with a game to one or more computing devices over a network, wherein the game includes one or more game mechanics; receiving, from at least one of the one or more computing devices, a subscriber preference for the game associated with the transmitted data; determining a set of preferred game mechanics of the game based on the subscriber preference; and changing at least one of the one or more game mechanics of the game based at least in part on the determined set of preferred game mechanics”.
As per claim 16 “interactively generating, by one or more processors, a subscriber preference, wherein the subscriber preference includes a request from a subscriber to change one or more game mechanics associated with a player in the game; transmitting the subscriber preference; receiving , from the remote computing device, a second set of game mechanics of the game, wherein the second set of game mechanics is based on the transmitted subscriber preference, and wherein the second set of game mechanics is distinct from the first set of game mechanics; and interactively providing, based on the received second set of game mechanics of the game, a revised content of the game”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- .  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715